Citation Nr: 1032538	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-26 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than February 22, 1995, 
for the assignment of a 40 percent rating for arthralgia of 
multiple joints.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1965 to September 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  In May 1981, the RO granted service connection for arthralgia 
and assigned a 10 percent disability rating, effective December 
12, 1980; the Veteran did not appeal the May 1981 rating 
decision, and it became final.  

2.  The Veteran filed several claims for an increased rating for 
arthralgia, which were denied by the RO in June 1983, July 1983, 
June 1986, and November 1993; the Veteran did not appeal these 
decisions, and they became final.

3.  On February 22, 1995, VA received the Veteran's claim for an 
increased rating for arthralgia, which was denied by the RO in 
May 1995; the Veteran perfected an appeal.  

4.  The Board, in a January 2007 decision, awarded a higher, 40 
percent evaluation for arthralgia of multiple joints, which in 
May 2007, the RO effectuated the increase to 40 percent and 
assigned an effective date of May 7, 1996.  

5.  The Veteran filed a timely notice of disagreement with the 
effective date, and the RO, in an April 2008 rating decision, 
granted an earlier effective date of February 22, 1995; however, 
the Veteran continued to disagree with the effective date and 
perfected his appeal.  


6.  In the time period following the final November 1993 rating 
decision, which denied the Veteran's claim for an increase, the 
Veteran had not filed a claim, an informal claim, or an intent to 
file a claim for a higher rating for arthralgia until his formal 
claim for an increase was received on February 22, 1995. 

7.  The evidence does not show that the Veteran's arthragia 
underwent an increase in severity that became factually 
ascertainable in the one-year time period prior to February 22, 
1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 22, 
1995, for the grant of a 40 percent rating for arthralgia have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.114, 3.155, 3.157, 
3.159, 3.400, 4.71a, Diagnostic Codes 5002, 5025 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2007 that informed him of what 
evidence was required to substantiate his earlier effective date 
claim and of his and VA's respective duties for obtaining 
evidence.  Therefore, adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Importantly, all pertinent post-
service treatment reports adequately identified by the Veteran 
have been obtained and associated with the claims folder.  First, 
the RO obtained VA outpatient treatment reports and Social 
Security Administration records.  In addition, the Veteran 
submitted private medical evidence and statements on his behalf.  
Moreover, there is no reasonable possibility that a medical 
opinion would aid in substantiating the Veteran's claim.  Because 
Veteran seeks an earlier effective date for the assignment of a 
higher rating and a current VA examination would not provide 
evidence regarding whether a claim for an increase was received 
prior to February 22, 1995, or whether the Veteran's increase in 
severity became factually ascertainable prior to February 22, 
1995, the Board finds that a remand for a VA examination is not 
necessary in this case.

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Therefore, 
the Board finds that the available records and medical evidence 
have been obtained in order to make an adequate determination as 
to this issue.

Accordingly, the Board finds that no useful purpose would be 
served in remanding the matter for yet more development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

The relevant regulations provide that the effective date of an 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after a 
final disallowance (where the reopening is not due to new service 
medical records), or a claim for increase will be the day of 
receipt of the claim or the date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400. 

The effective date may also be the earliest date as of which it 
is "factually ascertainable" that an increase in disability had 
occurred if the claim is received within one year from the date 
of the increase.  38 C.F.R. § 3.400(o)(2).  In determining 
whether or not an increase was factually ascertainable during the 
year prior to the date the claim was received, the Board will 
review the entirety of the evidence of record.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 
(1999).  

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires (1) 
a determination of the date of the receipt of the claim for the 
increased rating as well as (2) a review of all the evidence of 
record to determine when an increase in disability was 
"ascertainable." Hazen, 10 Vet. App. at 521.

Any communication or action indicating an intent to apply for a 
benefit may be considered an informal claim.  38 C.F.R. § 3.155.  
Further, VA or uniformed services medical records may form the 
basis of an informal claim for increased benefits where a formal 
claim of service connection has already been allowed. 
38 C.F.R. § 3.157.  

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).  The U.S. Federal Circuit Court of 
Appeals, in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), 
noted that for purposes of establishing the requirements and 
procedures for seeking veterans' benefits, a claim, whether 
"formal" or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits.  Further, 
the Rodriguez Court stated that when 38 C.F.R. § 3.155(a) 
referred to "an informal claim," it necessarily incorporated 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Court also pointed out that 
the provisions of 38 C.F.R. § 3.155(a) made clear that there was 
no set form that an informal written claim must take.  All that 
was required was that the communication "indicat[e] an intent to 
apply for one or more benefits under the laws administered by the 
Department" and "identify the benefits sought."

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, the Veteran contends that the 40 percent rating 
assigned for his arthragia should be effective the date that he 
filed his original claim for service connection in fall of 1978.  
See April 2008 statement (claiming entitlement to a 40 percent 
rating in October 1978) and original service-connection claim 
(stamped as received by VA in September 1978).   Essentially, he 
argues that his complaints were present at the time he first 
filed for, and was denied, service connection.  In support of his 
claim, the Veteran points out that the January 2007 Board 
decision that granted the higher rating recognized his 
longstanding symptoms.  Thus, he feels he should be assigned a 40 
percent rating dating back to his initial application for VA 
compensation benefits.

The procedural history of the Veteran's claim for service 
connection for arthralgia is lengthy.  As stated above, he 
originally filed a claim for service connection in September 
1978.  The RO denied his claim in a March 1979 rating decision, 
the Veteran perfected an appeal to the Board, and the Board 
finally denied his claim for service connection for arthralgia in 
a December 1979 decision.  Approximately one year later, he 
requested that his claim for entitlement to service connection be 
reopened.  The RO, in a May 1981 rating decision, reopened and 
granted his claim for service connection for arthralgia and 
assigned a 10 percent rating effective December 12, 1980.  The 
Veteran did not appeal the May 1981 rating decision, and it 
became final.  38 U.S.C.A. § 7105 (West 2002).  Throughout the 
next several years, the Veteran filed multiple claims for an 
increased rating for arthralgia, which were denied by the RO in 
June 1983, July 1983, June 1986, and November 1993.  Importantly, 
the Veteran did not appeal any of these decisions, and they 
became final.  38 U.S.C.A. § 7105 (West 2002).  

Correspondence received from the Veteran in January 1994 was 
limited to the RO's proposal to reduce the evaluation assigned to 
his service connected arteriosclerotic heart disease.  No 
reference was made to arthralgia.  This submission does not 
constitute a valid notice of disagreement (NOD) with the November 
1993 rating decision.  See 38 C.F.R. § 20.201 (2009).  It is also 
important to note that final RO decisions are accepted as correct 
in the absence of an assertion of clear and unmistakable error 
(CUE).  

The next claim for an increased rating was received by VA on 
February 22, 1995.  Specifically, in correspondence dated 
February 1995, he explained that his multiple joint pains had 
become "so bad" and were "unbearable."  Although the claim was 
denied by the RO in May 1995, the Veteran appealed the rating 
decision, and, after several remands for further development, the 
Board, in a January 2007 decision, awarded a higher, 40 percent 
evaluation for arthralgia of multiple joints.  Accordingly, in a 
May 2007 rating decision, the RO effectuated the increase to 40 
percent and assigned an effective date of May 7, 1996.  The 
Veteran filed a timely notice of disagreement with the effective 
date; and, the RO, in an April 2008 rating decision, granted an 
earlier effective date of February 22, 1995.  However, the 
Veteran continued his disagreement with the effective date, and, 
based on the procedural history set forth above, the only issue 
before the Board at this time is whether he is entitled to an 
effective date prior to February 22, 1995 for the assignment of a 
40 percent rating for arthragia.

In considering whether the Veteran is entitled to an earlier 
effective date, the Board has closely reviewed the claims file, 
and the record reveals no formal or informal claim for increased 
benefits filed prior between November 18, 1993 and February 22, 
1995, that could serve as a basis for an earlier effective date 
for his increased rating.   In fact, no correspondence regarding 
the severity of arthralgia was received since the last final 
November 1993 rating decision until the Veteran submitted his 
statement asserting that his joint pains had become 
"unbearable" on February 22, 1995.  Significantly, there are no 
VA or uniformed services treatment records that may form the 
basis of an informal claim for increased benefits.   The only 
correspondence submitted by the Veteran during the relevant time 
frame consisted of an unrelated January 1994 statement 
(disagreeing with the reduction of the evaluation of his service-
connected cardiovascular disability) and a February 1995 
statement (requesting consideration of a throat and thigh 
disability on the basis of exposure to Agent Orange).  Therefore, 
February 22, 1995, is the date that the Veteran's increased 
rating claim was received for purposes of establishing an 
effective date.  

As stated above, the law provides that, for an award of increased 
compensation, the effective date will be the earliest date that 
it is factually ascertainable that an increase in disability 
occurred, if the increased-rating claim is received within one 
year from that date.  Therefore, in order to be entitled to an 
effective date prior to February 22, 1995, the date his increased 
rating claim was received, it must be "factually ascertainable" 
that he was entitled to a higher rating during the period from 
February 22, 1994, to February 22, 1995.  

Here, the evidence does not establish, and the Veteran does not 
assert, that his arthragia underwent an increase in severity that 
became factually ascertainable in the one-year time period prior 
to February 22, 1995.  By way of history, prior to May 7, 1996, 
the Veteran's joint pains were rated as 40 percent disabling 
under Diagnostic Code 5002 for the presence of symptom 
combinations productive of health, objectively supported by 
examination findings, or of incapacitating exacerbations 
occurring three or more times a year.  38 C.F.R. § 4.71a; See 
January 2007 Board decision granting a 40 percent evaluation 
under Diagnostic Code 5002 prior to May 7, 1996, and a 40 percent 
evaluation under Diagnostic Code 5025, after May 7, 1996).  After 
May 7, 1996, his joint pains were evaluated as 40 percent 
disabling under Diagnostic Code 5025 for fibromyalgia, with 
symptoms that are constant, or nearly so, and refractory to 
therapy.  Id.  

It has been the Veteran's contention that his symptoms of 
arthralgia were present ever since he filed his claim for service 
connection in 1978, and the Board concedes that service treatment 
records reflect rather severe joint-related pain as demonstrated 
in the following records:  February 1979 VA examination report 
(diagnosing polyarthralgia); May 1983 statement by a private 
physician (asserting that the Veteran was temporarily totally 
disability due in part to joint pain); and September 1993 VA 
examination (describing a history of low back pain with numbness 
and radiation in the lower extremities that had worsened in the 
last three to four years).

Importantly, however, the evidence does not show, and the Veteran 
has not asserted, that his disability underwent an increase in 
severity in the one-year prior to February 22, 1995.  In this 
regard, there are no VA treatment records of record during the 
time period between February 22, 1994, and February 22, 1995, 
that would establish that a 40 rating for an for arthralgia 
initially became ascertainable.  In fact, in reviewing his 
February 22, 1995 increased rating claim, the Veteran expressly 
indicated that his "problems bega[]n to really affect [his] 
ability to work at age 24, and has gotten wors[e] each year," 
suggesting that his joint pain had increased in severity as early 
as 1971.  Moreover, in an April 2008 statement, he further 
explained that his complaints "just ha[ve]n't begun."  Rather, 
he stated that he "had this complaint since 1974" and 
accordingly should be granted an increased rating retroactive to 
the date that he first filed for, and was denied, service 
connection for arthralgia.  The medical evidence and the 
Veteran's statements identified above reflect an increase in 
severity that occurred well before February 22, 1994.  

However, the U.S. Court of Appeal for the Federal Circuit has 
recently explained that the provisions of 38 U.S.C.A. § 5110 
governing the effective date to be assigned for an increased 
rating require "that a veteran's claim for increased disability 
compensation must be filed within one year of an increase in the 
disability, as shown by the evidence, in order to obtain an 
effective date earlier than the date of the claim."  Gaston v. 
Shinseki, 605 F.3d 979, 984 (May 20, 2010) (explaining the 
legislative intent to provide veterans with a one-year grace 
period for filing their claims).  Thus, when it is established 
that the increase occurred more than one year prior to the date 
an increased rating claim is received by VA, the effective date 
shall be the date that the claim was received, and no earlier.  
See 38 U.S.C.A. § 5110(b)(2);  Gaston v. Shinseki,  605 F.3d 979, 
984 (May 20, 2010). 
Accordingly, as the evidence does not suggest that the Veteran's 
joint pain underwent an increase in severity in the one year 
prior to the date his claim was received, the Board finds that a 
40 disability rating did not become factually ascertainable 
during the applicable time period so as to warrant an effective 
date earlier than the date of his claim, February 22, 1995.

The Board acknowledges the Veterans statements asserting that, as 
a matter of fairness, regardless of the fact that he filed a 
formal claim for an increased rating in February 1995, he should 
be entitled to the higher, 40 percent rating for arthralgia 
dating back to 1978 when he first applied for service-connection.  
However, the law, by which the Board is bound, provides that a 
claim for an increased rating will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred within one year from the date the 
increased-rating claim is received.  Thus, medical treatment 
records dated prior to February 22, 1994, cannot establish an 
effective date earlier than the date he filed his claim for an 
increased rating in this case.  For these reasons, the Board 
finds that the assignment of a 40 percent rating for arthralgia 
can be no earlier than February 22, 1995, the date VA received 
his claim for an increased rating.   

The Board extends its sincere appreciation to the Veteran for his 
dedicated and honorable service to our nation.  His argument for 
an earlier effective date on the basis of fairness essentially 
constitutes a theory grounded in equitable relief.  Though the 
Board is not unsympathetic to the claim, nevertheless, it is 
without authority to grant an earlier effective date for service 
connection on a purely equitable basis.  The Board is "bound in 
its decisions" to apply the relevant provisions of law.  38 
U.S.C.A. § 7104(c); see also Taylor v. West, 11 Vet. App. 436, 
440 (1998) (discussing VA's discretion to grant equitable relief 
in the face of administrative error); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994) (same).

The Board finds that equipoise is not shown, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  As the weight of the evidence is against the Veteran's 
claim for an effective date prior to February 22, 1995, the Board 
is unable to grant the benefits sought.  


ORDER

Entitlement to an effective date earlier than February 22, 1995, 
for the assignment of a 40 percent rating for arthralgia of 
multiple joints is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


